Case 5:19-cv-02025-JAK-KK Document 35 Filed 05/14/20 Page 1 of 4 Page ID #:228



   1
   2
                                                                 5/14/2020
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
  11   BMW OF NORTH AMERICA, LLC, et             Case No.: 5:19-cv-02025 JAK (KKx)
       al.,
  12                                           ORDER RE STIPULATION FOR
                  Plaintiffs,                  ENTRY OF PERMANENT
  13                                           INJUNCTION AGAINST
                      v.                       DEFENDANTS HIPACKING
  14                                           CORP. AND HIPACKING INC.
  15
       HIPACKING CORP., et al.                 AND DISMISSAL OF ENTIRE
                                               ACTION, WITH PREJUDICE
  16             Defendants.                   (DKT. 34)

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -1-
Case 5:19-cv-02025-JAK-KK Document 35 Filed 05/14/20 Page 2 of 4 Page ID #:229



   1         Based on a review of the Stipulation for Entry of Permanent Injunction and
   2   Dismissal of Entire Action Against Defendants HiPacking Corp. and HiPacking
   3   Inc., and Dismissal of Entire Action, with Prejudice (“Stipulation” (Dkt. 34)),
   4   sufficient good cause has been shown. Therefore, the Stipulation is APPROVED
   5   IN PART.
   6         A permanent injunction is entered for BMW of North America, LLC and
   7   Bayerische Motoren Werke AG (“Plaintiffs”) and against HiPacking Corp. and
   8   HiPacking Inc. (“Defendants”) as follows:
   9         1.     PERMANENT INJUNCTION. Defendants are hereby restrained
  10   and enjoined, pursuant to 15 U.S.C. § 1116(a), from engaging in, directly or
  11   indirectly, or authorizing or assisting any third-party to engage in, any of the
  12   following activities in the United States and throughout the world:
  13                i.     copying, manufacturing, designing, exporting, importing,
  14   purchasing, marketing, advertising for sale, offering for sale, selling, warehousing,
  15   storing, distributing, fulfilling orders for, shipping or otherwise dealing in any
  16   product or service that uses, or otherwise makes any other unauthorized use of,
  17   any of BMW’s trademarks, including but not limited to the BMW® (U.S.P.T.O.
  18   Reg. Nos. 0,611,710; 0,613,465; 1,450,212; 2,816,178; 4,284,327; 4,293,991;
  19   4,541,350; 5,333,863; 5,333,899; 5,333,900), ///M® (U.S.P.T.O. Reg. Nos.
  20   1,438,545; 3,526,899; 3,767,662; 3,767,663; 5,522,663), MINI® (2,746,570;
  21   2,757,755; 2,812,820; 3,462,517; 3,507,903; 3,515,455; 5,420,440) trademarks
  22   (collectively, “BMW Trademarks”), and/or any intellectual property that is
  23   confusingly or substantially similar to, or that constitutes a colorable imitation of,
  24   any BMW Trademarks, whether such use is as, on, in or in connection with any
  25   trademark, service mark, trade name, logo, design, Internet use, website, domain
  26   name, metatags, advertising, promotions, solicitations, commercial exploitation,
  27   television, web-based or any other program, or any product or service, or
  28   otherwise;
                                                -2-
Case 5:19-cv-02025-JAK-KK Document 35 Filed 05/14/20 Page 3 of 4 Page ID #:230



   1                ii.    advertising or displaying images and/or photographs of non-
   2   genuine BMW products using BMW Trademarks;
   3                iii.   using BMW Trademarks, including but not limited to the
   4   BMW®, ///M®, and MINI® trademarks in advertising to suggest that non-
   5   genuine BMW products being advertised are sponsored by, endorsed by, or are
   6   otherwise affiliated with BMW and/or advertising non-genuine BMW automotive
   7   parts using descriptions that imply that the products are genuine BMW products.
   8   Defendants may, however, use “BMW,” “///M,” “MINI,” or other BMW
   9   wordmarks to advertise non-BMW products for sale with fair use descriptions
  10   such as ‘for BMW automobiles’ or ‘fits MINI model _______,’ or similar
  11   language, provided that “BMW,” “///M,” “MINI,” or any other BMW wordmarks
  12   that are used are in the identical font, format, size, and color as, and no more
  13   prominently displayed than the surrounding text. In no event may any BMW,
  14   ///M, or MINI logo, design mark, or other graphical trademarks be used by
  15   Defendants under this exception;
  16                iv.    performing or allowing others employed by Defendants or
  17   under Defendants’ control, to perform any act or thing which is likely to injure
  18   Plaintiffs, any BMW Trademarks, and/or BMW’s business reputation or goodwill;
  19                v.     engaging in any acts of trademark infringement, false
  20   designation of origin, dilution, unfair business practices under California law, or
  21   other act which would tend damage or injure Plaintiffs; and/or
  22                vi.    using any Internet domain name, URL or online seller name/ID
  23   that includes any BMW Trademarks.
  24         2.     Defendants are ordered to deliver to Plaintiffs immediately for
  25   destruction all alleged infringing products bearing BMW Trademarks to the extent
  26   that any of these items remain in Defendants’ possession, custody or control.
  27         3.     This Permanent Injunction shall be deemed to have been served upon
  28   Defendants at the time of its execution by the Court.
                                               -3-
Case 5:19-cv-02025-JAK-KK Document 35 Filed 05/14/20 Page 4 of 4 Page ID #:231



   1         4.     NO APPEALS AND CONTINUING JURISDICTION.                          No
   2   appeals shall be taken from this Permanent Injunction against Defendants, and
   3   Plaintiffs and Defendants waive all rights to appeal. This Court expressly retains
   4   jurisdiction over this matter to enforce any violation of the terms of this
   5   Permanent Injunction by Defendants.
   6         5.     NO FEES AND COSTS. Each party shall bear their own attorneys’
   7   fees and costs incurred in this matter.
   8         6.     DISMISSAL. This action is DISMISSED WITH PREJUDICE.
   9
  10   IT IS SO ORDERED.
  11
  12   Dated: May 14, 2020              _________________________________
                                             John A. Kronstadt
  13
                                             United States District Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -4-
